                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOSE A. MORA,

                Petitioner,

v.                                                           Case No.: 2:20-cv-221-FtM-38MRM

SECRETARY, DOC,

                Respondent.
                                                  /

                                       OPINION AND ORDER1

        This matter is before the Court upon initial review of the file. Petitioner Jose A.

Mora is a prisoner in the Florida Department of Corrections. Petitioner initiated this action

on March 27, 2020 by filing a construed motion seeking an extension of time to file a

habeas corpus petition under 28 U.S.C. § 2254. Doc. 1, Motion. Mora states his habeas

petition is due by April 17, 2020 but he requires additional time because he is not an

American citizen, “barely” speaks English and recently had a medical procedure done.

(Id.) Mora attaches exhibits to support his Motion. Doc. 1-1.

        This Court does not have authority to grant an extension to the one-year federal

limitations period in 28 U.S.C. §2244(d)(1). For purposes of AEDPA,2 a federal habeas

petition “does not become ‘pending’ until an actual application for habeas corpus relief is

filed in federal court.” Woodford v. Garceau, 538 U.S. 202, 210 (2003); Isaacs v. Head,




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperl ink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
2 The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) applies to cases filed on or after April

24, 1996.
300 F.3d 1232, 1239 (11th Cir. 2002). Thus, until a § 2254 petition is filed, this Court is

without jurisdiction to consider whether a petition is subject to equitable tolling as there is

no case or controversy. See United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000)

(holding “federal court lacks jurisdiction to consider timelines of a § 2255 petition until a

petition is actually filed”); Swichkow v. U.S., 565 F. App’x 840, 844 (11th Cir. 2014) (citing

Leon and affirming district court’s denial of motion for extension of time to file § 2255 on

basis that district court lacked jurisdiction to consider motion absent filing of formal

habeas petition).     If Mora contends he is entitled to equitable tolling to excuse an

otherwise untimely habeas petition, he may appraise the Court of such grounds to warrant

relief after he properly files his petition.

       To challenge his underlying conviction, Mora must file his § 2254 habeas corpus

petition in the United States District Court for the Southern District of Florida, Miami Dade

Division. 28 U.S.C. § 2241(d). Once Mora files a petition identifying the grounds for relief,

he may seek to amend the petition. Fed. R. Civ. P. 15(a).

       Accordingly, it is hereby

       ORDERED:

       1. Petitioner's motion for extension of time (Doc. 1) is DENIED.

       2. This action is dismissed without prejudice. The Clerk shall close this case,

           enter judgment and provide Petitioner with a habeas corpus form and affidavit

           of indigency and financial certificate form with this Order.

       3. Petitioner shall use the enclosed habeas petition form accompanied by the

           $5.00 filing fee or application to proceed in forma pauperis should he wish to

           initiate a habeas corpus action in the United States District Court, Southern




                                               2
            District of Florida, Miami Dade Division.

        4. Petitioner is not entitled to a certificate of appealability should he chose to

            appeal the dismissal of this case.3

        DONE and ORDERED in Fort Myers, Florida this 30th day of March, 2020.




SA: FTMP-1
Copies: All Parties of Record




3 Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts provides
that “[t]he district court must issue or deny a certif icate of appealability when it enters a f inal order
adverse to the applicant,” and if a certif icate is issued “the court must state the specific issue or issues
that satisf y the showing required by 28 U.S.C. § 2253(c)(2).” Rule 11(b) provides that a timely notice
of appeal must still be f iled, even if the Court issues a certif icate of appealability. Petitioner has not
made a substantial showing that his constitutional rights have been denied. 28 U.S.C. § 2253(c)(2);
Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (explaining substantial showing) (citation omitted).




                                                     3
